DETAILED ACTION
 
1.           This office action is a response to the Application/Control Number: 16/256,790 filed on 01/24/2019.

Claims Status
2.	This office action is based upon claims received on 03/04/2022 with a request for continued examination, which replace all prior submitted versions of the claims.
- Claims 13-30 are marked as cancelled.
- Claims 1, 31, 43 are amended.
- Claims 1-12, 31 - 48  are pending
- Claims 1-12, 31 - 48  are rejected.

Notice of Pre-AIA  or AIA  Status
3.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
4.            Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Response to Arguments/Remarks
5.	Applicant's remarks/arguments, see page 9-12, filed on 03/04/2022, with respect to the 35 U.S.C. Claim Objections sections have been considered in light of applicant’s remarks. The Claim objections to Claim 32 has been withdrawn. 

6.	Applicant's remarks/arguments, see page 8-9, filed on 03/04/2022, with respect to 35 U.S.C. §112(f) have been noted in light of the requirements set forth in the 112 (f) interpretation provided in the previous office action.  Regarding additional paragraphs and figures cited by applicant, a review indicates correspondence in these applicant cited paragraphs and figures, to the structures identified in the figures and paragraphs previously cited by the office in the previous office action.

7.	Applicant's remarks/arguments, see page 9-12, filed on 03/04/2022, with respect to the 35 U.S.C. § 103 Independent Claims 1. 31, and 43, Dependent Claims 2-12. 32-42. and 44-48, CONCLUSION sections have been considered but are moot because the remarks/arguments do not apply to the new grounds of rejection being utilized in the current rejection.  
	The rejection has been revised and set forth below according to the amended claims (see Office Action).

Claim Rejections - 35 USC § 103
8.            The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections
set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102
and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory
basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and
the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the

effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised
of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that
was not commonly owned as of the effective filing date of the later invention in order for the examiner
to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art
against the later invention.

9.            Claims 1-5, 7, 10-12, 31-35, 37, 40-47 are rejected under 35 U.S.C. 103 as being unpatentable over Ohara et. al (US-20210195633-A1) referenced hereafter as “Ohara” further in view of QIAN et. al (US-20200059971-A1) referenced hereafter as “QIAN2”, further in view of LIU et. al (US-20210014889-A1) referenced hereafter as “LIU”.
Regarding Claim 1 (Currently Amended) Ohara teaches: A method for wireless communication at a node (Ohara – See FIG. 2 ¶0030.. an initial access sequence; ¶0032 step S2 received from Base station ; NOTE: Sequence or method involving Base Station), 
comprising: identifying a signal (Ohara – FIG. 2 & ¶0032 step S2…RMSI is received via a NR-PDSCH scheduled according to the NR-PDCCH; ¶0041.. for the contention-free random access..the correspondence relationships between SS blocks and RACH resources and/or preamble indexes may be specified by transmitting additional information ..via dedicated signaling, .., via DCI (Downlink Control Information) of PDCCH order or via RRC (Radio Resource Control) signaling; NOTE: Step S2 by Base Station, NR-PDSCH/NR-PDCCH signaling identifying RMSI, and PDCCH/DCI signaling by Base Station identifying correspondence between SS blocks and Contention Free RACH resources) that provides an indication of a location of a contention free random access channel (CFRA) resource within a time region and an indication of actually transmitted synchronization signal block (SSB) signals (Ohara - FIG. 5 & ¶0061.. when allocation ..performed for contention-free random access in the time domain and the frequency domain, in order to indicate, ..resources for contention-free random access: an offset from ..the SS blocks may be indicated .. a slot index, a symbol index, etc., may be indicated to the user apparatus 200;¶0062..a resource set may be allocated for contention-free random access, the resource set having the same size as a resource set allocated for contention based random access…;¶0063…contention-free random access: .. resources, of the resource set, that are surrounded by solid lines located later in the time domain are resources allocated ..corresponding to SS block #0 and SS block #1; NOTE: Correspondence between SS and contention free RACH resource location indicated including a slot index, symbol index or location within a resource set where the resource set indicates a time region or alternately all depicted random access resources corresponding to configured SS blocks or SS block signals or individually a particular SS block, represent the time region within which location of the contention free resource is located and an indication of this correspondence is provided),
wherein the CFRA resource is based on the actually transmitted SSB signals (Ohara – FIG. 2 & ¶0033 upon obtaining an SS block, the user apparatus 200 starts the random access procedure by transmitting a preamble via a RACH resource that is associated with the obtained SS block (S3); FIG. 3 & ¶0035 RACH resources that are associated with SS blocks.. transmitting a preamble via a RACH resource that is associated with the received SS blocks; FIG. 5 ¶0061-¶0066 see above; NOTE: Contention free random access resources correspond to or are based upon actual transmitted SS blocks 0, 1 etc), 
and is not a fully overlapping resource in time with respect to a contention based random access (CBRA) resource (Ohara – FIG. 5 & ¶0061-0062 See above; NOTE: FIG. 5 depicts Contention free random access resources and contention based random access resources corresponding to for example SS block 1 separately allocated or non overlapping), 
the signal further providing an indication of a timing pattern for the CFRA resource, the timing pattern associated with a pattern of subsequent instances of the time region in which the CFRA resource is repeated (Ohara – FIG. 2 ¶0030 base station apparatus ..transmits an NR-PSS, an NR-SSS, and an NR-PBCH (i.e., SS block) to the user apparatus ..NR-PBCH .. a part of system information. The base station apparatus 100 repeatedly transmits an SS burst set including multiple SS blocks .. at a cycle of SS burst set periodicity; NOTE:  The burst set periodicity indicates a pattern of subsequent instances of SS Blocks to which the CFRA resources and time regions correspond, and therefore the timing pattern also associates subsequent instances of the time region in which CFRA resources are repeated); 
and conveying the signal to one or more user equipment (UE) to indicate the location, and the time region (Ohara – FIG. 2 & ¶0032 See above; ¶0041 See above; FIG. 5 & ¶0061 See above;NOTE: NOTE: Step S3 NR-PDSCH/NR-PDCCH signal identifying RMSI,  PDCCH/DCI identifying Signaling  correspondence between SS blocks and Contention Free RACH resources to the location within the time region ).
Ohara does not appear to explicitly disclose or strongly suggest: the signal providing an indication of a timing pattern; the signal to indicate the timing pattern;
QIAN2 which also discloses: A method for wireless communication at a node (QIAN2 See FIG. 6 & ¶0083 - a random access method),
	furthermore (QIAN2) discloses: comprising: identifying a signal that provides an indication of a location (QIAN2 – FIG. 6 & ¶0084 - Step 610, the base station configures a time-frequency resource and a preamble, and transmits time-frequency resource configuration information and preamble configuration information; FIG. 20 & ¶0152-153 a random access method for a user equipment to perform a corresponding random access…step 2010, user equipment receives information regarding configurations of a time-frequency resource and a preamble configured by the base station.. step 2020, the user equipment transmits the corresponding preamble based on the dedicated frequency resource and the preamble; NOTE: base station identifies a configuration of time frequency resources and transmits/signals the configuration to the user equipment where the user uses the location of configured resources to transmit the receive random access preamble configuration) of a contention free random access channel (CFRA) resource (QIAN2 - FIG. 10 & ¶0110: configuring dedicated time-frequency resources evenly spaced in time domain and frequency domain..(NOTE: according to FIG. 6) ..if the dedicated time-frequency resource is distributed in an even space in the frequency domain and the time domain, the frequency domain interval, the time domain interval (or the time domain density), the time domain index and the frequency domain index of the first dedicated time-frequency resource, as well as the number of dedicated time-frequency resources in a time domain direction and the number of dedicated time-frequency resources in a frequency domain direction may be informed, as shown in FIG. 10; ¶0081-82 PRACH time-frequency resource is used for contention-free random access… .. to reduce access latency in the contention-free random access process; NOTE: dedicated (no contention or contention free) time-frequency resources or CFRA resources with reduced access latency) within a time region ( QIAN2 – FIG. 6 & ¶0084 – See above …time-frequency resource configuration information …; FIG. 20 & ¶0152-153 See above .. user equipment transmits the corresponding preamble based on the dedicated ..resource and the preamble; See FIG. 10
    PNG
    media_image1.png
    403
    644
    media_image1.png
    Greyscale
;NOTE: base station identifies a configuration of time frequency resources or location (See configuration which includes time domain index and the frequency domain index..) where user terminal uses the location of configured resources to transmit the receive random access preamble configuration );
the signal further providing an indication of a timing pattern for the CFRA resource, the timing pattern associated with a pattern of subsequent instances of the time region in which the CFRA resource is repeated (QIAN2 - FIG. 10 & ¶0110 See above: NOTE: See above); 
and conveying the signal to one or more user equipment (UE) (QIAN2 – FIG. 6 & ¶0084 - Step 610, the base station configures a time-frequency resource and a preamble, and transmits time-frequency resource configuration information and preamble configuration information; FIG. 20 & ¶0152-153 a random access method for a user equipment to perform a corresponding random access; NOTE: Base Station configures and transmits time-frequency resource configuration information and preamble configuration information and UE correspondingly receives the information) to indicate the location, the timing pattern, and the time region (QIAN2 – FIG. 10 & ¶110 See above: NOTE: Configuration information indicates the location in a time region, the timing pattern for the CFRA resource and region).
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ohara with teachings of QIAN2, since it enable a random access process including signaling which reduces access latency in the contention-free random access process, and achieves providing a low access latency and a better access experience on a user equipment (UE) side (QIAN2 - ¶0081-0082).
While Ohara in view of QIAN2 teaches: A method for wireless communication at a node, 
comprising: identifying a signal that provides an indication of a location of a contention free random access channel (CFRA) resource within a time region and an indication of actually transmitted synchronization signal block (SSB) signals, wherein the CFRA resource is based on the actually transmitted SSB signals and is not a fully overlapping resource in time with respect to a contention based random access (CBRA) resource, the signal further providing an indication of a timing pattern for the CFRA resource, the timing pattern associated with a pattern of subsequent instances of the time region in which the CFRA resource is repeated; and conveying the signal to one or more user equipment (UE) to indicate the location, the timing pattern, and the time region.
	Ohara in view of QIAN2 does not appear to explicitly disclose: indication of a number of transmitted synchronization signal block (SSB) signals
	LIU discloses: a signal that provides an indication of a location of a random access channel resource and an indication of a number of (LIU- FIG. 1 & ¶0040 (ln 1-12) .Step 101 transmitting target resource indication information to a user equipment based on a pre-defined mapping relationship; where the target resource indication information is used to determine a physical random access channel transmission occasion (PRACH transmission occasion, RO) resource, the target resource indication ..includes ..: a physical random access channel (PRACH) mask index (mask index) or an RO resource index (RO index), .. pre-defined mapping relationship includes a correspondence between a value range of the target resource indication information and the RO resource; FIG. 2 & ¶0053.. an association relationship between the RO resource and the SSB actually transmitted by the network device, and the RO resource may be associated with multiple SSBs.. number of SSBs that may be associated with an RO resource may be: {⅛, ¼, ½, 1, 2, 4, 8, 16}…in FIG. 2.. an RO resource is associated with ⅛ SSB, there are 4 RO resources performing FDM at a time instance, there are 3 SSBs in total, and the 3 SSBs are numbered 1-3.. In FIG. 2 .. one grid represents one RO resource, grids with different filling patterns represent RO resources associated with different SSBs; ¶0105.. PDCCH or RRC also carries SSB indication information, the SSB indication information includes one or more SSBs associated with RO resources (for example, the SSB indication information indicates an SSB associated with RO resources, or the SSB indication information indicates a group of SSBs associated with RO resources); NOTE: RRC signaling or PDCCH SSB indication information such as in an indication transmitting target resource occasion (location such as RO index or mask) indication information to a user equipment based on a pre-defined mapping relationship between RO resource and the SSB actually transmitted where the RO resource may be associated with multiple SSBs (SSB indication information indicates a group of SSBs or a number of SSBs) ie., a number of SSBs associated with an RO resource)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ohara in view of QIAN2 with teachings of LIU, since it enables determining physical random access channel transmission opportunity RO resource more flexibly so as to improve flexibility of configuring the RO resource by the network device (LIU - ¶0102, ¶0168).

Regarding Claim 2. (Previously Presented) Ohara in view of QIAN2 and LIU teaches: The method of claim 1, 
furthermore QIAN2 discloses: wherein the timing pattern comprises at least one of a periodic pattern (QIAN2 - FIG. 15 ¶0133 Transmit configuration;¶0134- dedicated time-frequency resources different in time may use different frequency domain resources for the periodically configured dedicated time-frequency resource; ¶0135  dedicated time-frequency resources …are symmetrically distributed;NOTE periodically configured pattern

    PNG
    media_image2.png
    323
    538
    media_image2.png
    Greyscale
)
or an aperiodic pattern (QIAN2 FIG. 16 & 17 NOTE: Aperiodic not symmetric in time

    PNG
    media_image3.png
    597
    561
    media_image3.png
    Greyscale
).  

Regarding Claim3. (Original) Ohara in view of QIAN2 and LIU teaches:  The method of claim 1, 
furthermore Ohara discloses:further comprising: identifying one or more symbols within the time region in which the CFRA resource will occur, wherein the location is based at least in part on the one or more symbols (Ohara -  FIG. 5  & ¶0061 see Claim 1… a slot index, a symbol index, etc., may be indicated to the user ..; or the offset, the slot index, the symbol index.. may be defined in advance; NOTE: symbol index indicated to identify location of CFRA resource).  

Regarding Claim 4. (Original)  Ohara in view of QIAN2 and LIU teaches: The method of claim 3, 
furthermore Ohara discloses:wherein the location comprises a starting symbol of the CFRA resource (Ohara FIG. 10 & ¶0108 time domain index may be represented by one of the subframe index, the slot index or the symbol index, or a combination thereof; ¶0110 a combination of the above ways of b and c… the time domain index and the frequency domain index of the first dedicated time-frequency resource; NOTE: Starting or first time or symbol index identifying symbol of dedicated CFRA resource)
furthermore Ohara discloses: wherein the location comprises a starting symbol of the CFRA resource (Ohara – See Claim 1 -  FIG. 5 & ¶0061 See claim 1 ..when allocation separated from contention based random access is performed for contention-free random access in the time domain and the frequency domain, in order to indicate, to the user apparatus 200, resources for contention-free random access:.. a slot index, a symbol index, etc., may be indicated to the user ..; or the offset, the slot index, the symbol index.. may be defined in advance; NOTE: offset or symbol index indicated to identify location or start of CFRA resource)

Regarding Claim 5. (Previously Presented) Ohara in view of QIAN2 and LIU teaches:  The method of claim 1, 
furthermore Ohara discloses: further comprising: identifying a subset of time regions from a set of time regions, each time region within the subset of time regions comprising one or more instances of the CFRA resource, wherein the CFRA resource is based at least in part on the subset of time regions (Ohara- FIG. 5 & ¶0061 See claim 1 NOTE: See notes on FIG. 5 below

    PNG
    media_image4.png
    494
    758
    media_image4.png
    Greyscale
), 
furthermore QIAN2 discloses: wherein the timing pattern for the CFRA resource is based at least in part on the time regions (QIAN2- FIG. 10 & ¶0110 – See claim 1 above; NOTE: See notes in attached FIG. 10  claim1, timing pattern of dedicated CFRA resource is based upon time domain interval of time region or pattern of time region 
    PNG
    media_image1.png
    403
    644
    media_image1.png
    Greyscale
).  

Regarding Claim 7. (Original) Ohara in view of QIAN2 and LIU teaches: The method of claim 1, 
furthermore QIAN2 discloses: further comprising: receiving, during at least one instance of the CFRA resource within the time region, a random access channel (RACH) transmission using the CFRA resource (QIAN2 – FIG. 6 & ¶0084  base station detects the preamble based on the time-frequency resource ; FIG. 20 & ¶0152-153 a random access method for a user equipment to perform a corresponding random access…step 2010, user equipment receives information regarding configurations of a time-frequency resource and a preamble configured by the base station.. step 2020, the user equipment transmits the corresponding preamble based on the dedicated frequency resource and the preamble; ¶0111 dedicated access opportunity, which comprises multiple access time-frequency resources that may be used for transmitting the preamble; NOTE: Configured CFRA resource utilized for transmission of RACH preamble by user and reception of preamble by Base station).

Regarding Claim 10 (Original) Ohara in view of QIAN2 and LIU teaches: The method of claim 1, 
furthermore Ohara discloses: wherein the CFRA resource is associated with a time-frequency region (Ohara - FIG. 5 & ¶0061.. when allocation ..performed for contention-free random access in the time domain and the frequency domain, in order to indicate, ..resources for contention-free random access: an offset from ..the SS blocks may be indicated .. a slot index, a symbol index, etc., may be indicated to the user apparatus 200 NOTE: CFRA resource allocated in time and frequency or time frequency region), 
and the CFRA resource may comprise a random access channel (RACH) occasion (Ohara – FIG. 5 & ¶0062..a resource set may be allocated for contention-free random access, the resource set having the same size as a resource set allocated for contention based random access…;¶0063…contention-free random access: .. resources, of the resource set, that are surrounded by solid lines located later in the time domain are resources allocated ..corresponding to SS block #0 and SS block #1;NOTE: CFRA resource comprises a RACH occasion associated with SS block 0 or alternately SS block 1).  

Regarding Claim 11. (Previously Presented) Ohara in view of QIAN2 and LIU teaches:  The method of claim 1, 
furthermore QIAN2 discloses: wherein the node comprises a base station, the base station identifying and conveying the signal (QIAN2 – FIG. 6 ¶0083  a method for operating the base station; FIG. 6 & ¶0084 - Step 610, the base station configures a time-frequency resource and a preamble, and transmits time-frequency resource configuration information and preamble configuration information; NOTE: base station configures and transmits  ), 
or wherein the node comprises a network entity, the network entity obtaining the signal from a target cell and conveying the signal to a serving cell to be relayed to the one or more UE.  

Regarding Claim 12. (Original) Ohara in view of QIAN2 and LIU teaches: The method of claim 1, 
furthermore Ohara discloses: wherein the time region comprises at least one of a frame, a subframe, a slot, or a mini-slot (Ohara - FIG. 5 & ¶0061.. when allocation ..performed for contention-free random access in the time domain and the frequency domain, in order to indicate, ..resources for contention-free random access: an offset from ..the SS blocks may be indicated .. a slot index, a symbol index; NOTE: As depicted time region can be in terms of or comprises slots).  
furthermore QIAN2 discloses: wherein the time region comprises at least one of a frame, a subframe, a slot, or a mini-slot (QIAN2 - FIG. 10 & ¶0108 time domain index may be represented by one of the subframe index, the slot index or the symbol index, or a combination thereof; ¶0110 a combination of the above ways of b and c… the time domain index and the frequency domain index of the first dedicated time-frequency resource; NOTE: resource time regions could be in terms of slots, or symbols or subframes )

Regarding Claim 31. (Currently Amended) Ohara teaches:  A wireless communication node (Ohara – FIG. 7 & ¶0079 a functional structure of a base station apparatus; FIG. 9 & ¶0091 functions of the base station apparatus…realized by causing predetermined software ..read by hardware ..processor, the storage apparatus 1002, ..causing the processor 1001 to perform calculations,..to control communications ; See FIG. 2 ¶0030.. an initial access sequence; ¶0032 step S2 received from Base station), 
comprising: a processor (Ohara See FIG. 9 & ¶0091 above)
(See the rejection of Claim 1, Claim 31 recites similar and parallel features to Claim 1, and Claim 31 pertains to an accompanying node pertaining to Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 31. Where applicable, minor differences between claims are noted as appropriate)
configured to identify a signal that provides an indication of a location of a contention free random access channel (CFRA) resource within a time region and an indication of a number based on the actually transmitted SSB signals and is not a fully overlapping resource in time with respect to a contention based random access (CBRA) resource, the signal further providing an indication of a timing pattern for the CFRA resource, the timing pattern associated with a pattern of subsequent instances of the time region in which the CFRA resource is repeated; and a transmitter configured to convey the signal to one or more user equipment (UE) to indicate the location, the timing pattern, and the time region (See the rejection of Claim 1, Claim 31 recites similar and parallel features to Claim 1, and Claim 31 pertains to an accompanying node pertaining to Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 31. Where applicable, minor differences between claims are noted as appropriate).  

Regarding Claim 32. (Previously Presented) Ohara in view of QIAN2 and LIU teaches: The wireless communication node of claim 31, 
(See Rejection of Claim 2,  Claim 32 recites similar and parallel features to Claim 2, and the rationale for the rejection of claim 2 applies similarly to claim 32)
wherein the timing pattern comprises at least one of a periodic pattern or an aperiodic pattern(See Rejection of Claim 2,  Claim 32 recites similar and parallel features to Claim 2, and the rationale for the rejection of claim 2 applies similarly to claim 32).  

Regarding Claim 33 (Previously Presented) Ohara in view of QIAN2 and LIU teaches:  The wireless communication node of claim 31, 
(See Rejection of Claim 3, Claim 33 recites similar and parallel features to Claim 3, and the rationale for the rejection of claim 3 applies similarly to claim 33)
wherein: the processor is configured to identify one or more symbols within the time region in which the CFRA resource will occur, wherein the location is based at least in part on the one or more symbols(See Rejection of Claim 3, Claim 33 recites similar and parallel features to Claim 3, and the rationale for the rejection of claim 3 applies similarly to claim 33).  

Regarding Claim 34 (Previously Presented) Ohara in view of QIAN2 and LIU teaches:  The wireless communication node of claim 33, 
(See Rejection of Claim 4, Claim 34 recites similar and parallel features to Claim 4, and the rationale for the rejection of claim 4 applies similarly to claim 34)
wherein the location comprises a starting symbol of the CFRA resource (See Rejection of Claim 4, Claim 34 recites similar and parallel features to Claim 4, and the rationale for the rejection of claim 4 applies similarly to claim 34).

Regarding Claim 35. (Previously Presented) Ohara in view of QIAN2 and LIU teaches:  The wireless communication node of claim 31, 
(See Rejection of Claim 5, Claim 35 recites similar and parallel features to Claim 5, and the rationale for the rejection of claim 5 applies similarly to claim 35)
wherein: the processor is configured to identify a subset of time regions from a set of time regions, each time region within the subset of time regions comprising one or more instances of the CFRA resource, wherein the timing pattern for the CFRA resource is based at least in part on the subset of time regions(See Rejection of Claim 5, Claim 35 recites similar and parallel features to Claim 5, and the rationale for the rejection of claim 5 applies similarly to claim 35).  

Regarding Claim 37. (Previously Presented) Ohara in view of QIAN2 and LIU teaches:  The wireless communication node of claim 31, 
(See Rejection of Claim 7, Claim 37 recites similar and parallel features to Claim 7, and the rationale for the rejection of claim 7 applies similarly to claim 37)
further comprising: a receiver configured to receive, during at least one instance of the CFRA resource within the time region, a random access channel (RACH) transmission using the CFRA resource (See Rejection of Claim 7, Claim 37 recites similar and parallel features to Claim 7, and the rationale for the rejection of claim 7 applies similarly to claim 37).  

Regarding Claim 40. (Previously Presented) Ohara in view of QIAN2 and LIU teaches:  The wireless communication node of claim 31, (See Rejection of Claim 10, Claim 40 recites similar and parallel features to Claim 10, and the rationale for the rejection of claim 10 applies similarly to claim 40)
wherein the CFRA resource is associated with a time-frequency region, and the CFRA resource may comprise a random access channel (RACH) occasion(See Rejection of Claim 10, Claim 40 recites similar and parallel features to Claim 10, and the rationale for the rejection of claim 10 applies similarly to claim 40).  

Regarding Claim 41. (Previously Presented) Ohara in view of QIAN2 and LIU teaches:  The wireless communication node of claim 31, (See Rejection of Claim 11, Claim 41 recites similar and parallel features to Claim 11, and the rationale for the rejection of claim 11 applies similarly to claim 41)wherein the node comprises a base station, the base station identifying and conveying the signal, or wherein the node comprises a network entity, the network entity obtaining the signal from a target cell and conveying the signal to a serving cell to be relayed to the one or more UE(See Rejection of Claim 11, Claim 41 recites similar and parallel features to Claim 11, and the rationale for the rejection of claim 11 applies similarly to claim 41).  

Regarding Claim 42. (Previously Presented) Ohara in view of QIAN2 and LIU teaches:   The wireless communication node of claim 31, (See Rejection of Claim 12, Claim 42 recites similar and parallel features to Claim 12, and the rationale for the rejection of claim 12 applies similarly to claim 42) wherein the time region comprises at least one of a frame, a subframe, a slot, or a mini-slot (See Rejection of Claim 12, Claim 42 recites similar and parallel features to Claim 12, and the rationale for the rejection of claim 12 applies similarly to claim 42).  

Regarding Claim 43. (Currently Amended) Ohara teaches:  A wireless communication node (Ohara – FIG. 7 & ¶0079 a functional structure of a base station apparatus; FIG. 9 & ¶0091 functions of the base station apparatus…realized by causing predetermined software ..read by hardware ..processor, the storage apparatus 1002, ..causing the processor 1001 to perform calculations,..to control communications ; See FIG. 2 ¶0030.. an initial access sequence; ¶0032 step S2 received from Base station), 
(See the rejection of Claim 1, Claim 43 recites similar and parallel features to Claim 1, and Claim 43 pertains to an accompanying means for pertaining to Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 43. Where applicable, minor differences between claims are noted as appropriate)
comprising: means for (Ohara – FIG. 7 & ¶0081 Unit 130.. information management unit 130 stores preset setting information and various setting information items to be transmitted to the user apparatus) 
identifying a signal that provides an indication of a location of a contention free random access channel (CFRA) resource within a time region and an indication of a number of based on the actually transmitted SSB signals and is not a fully overlapping resource in time with respect to a contention based random access (CBRA) resource, the signal further providing an indication of a timing pattern for the CFRA resource, the timing pattern associated with a pattern of subsequent instances of the time region in which the CFRA resource is repeated; and means for (Ohara – FIG. 7 & ¶0080 transmission unit 110 has a function for transmitting to the user apparatus 200 NR-PSS, NR-SSS, NR-PBCH, DL/UL control signals, etc) conveying the signal to one or more user equipment (UE) to indicate the location, the timing pattern, and the time region (See the rejection of Claim 1, Claim 43 recites similar and parallel features to Claim 1, and Claim 43 pertains to an accompanying means for pertaining to Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 43. Where applicable, minor differences between claims are noted as appropriate).  

Regarding Claim 44. (Previously Presented) Ohara in view of QIAN2 and LIU teaches:   The wireless communication node of claim 43, 
(See Rejection of Claim 2, Claim 44 recites similar and parallel features to Claim 2, and the rationale for the rejection of claim 2 applies similarly to claim 44) wherein the timing pattern comprises at least one of a periodic pattern or an aperiodic pattern (See Rejection of Claim 2, Claim 44 recites similar and parallel features to Claim 2, and the rationale for the rejection of claim 2 applies similarly to claim 44).  

Regarding Claim 45. (Previously Presented) Ohara in view of QIAN2 and LIU teaches:   The wireless communication node of claim 43, (See Rejection of Claim 3, Claim 45 recites similar and parallel features to Claim 3, and the rationale for the rejection of claim 3 applies similarly to claim 45)further comprising: means for identifying one or more symbols within the time region in which the CFRA resource will occur, wherein the location is based at least in part on the one or more symbols(See Rejection of Claim 3, Claim 45 recites similar and parallel features to Claim 3, and the rationale for the rejection of claim 3 applies similarly to claim 45).  

Regarding Claim 46. (Previously Presented) Ohara in view of QIAN2 and LIU teaches:  The wireless communication node of claim 45, (See Rejection of Claim 4, Claim 46 recites similar and parallel features to Claim 4, and the rationale for the rejection of claim 4 applies similarly to claim 46)wherein the location comprises a starting symbol of the CFRA resource(See Rejection of Claim 4, Claim 46 recites similar and parallel features to Claim 4, and the rationale for the rejection of claim 4 applies similarly to claim 46).  

Regarding Claim 47. (Previously Presented) Ohara in view of QIAN2 and LIU teaches:  The wireless communication node of claim 43, 
(See Rejection of Claim 5, Claim 47 recites similar and parallel features to Claim 5, and the rationale for the rejection of claim 5 applies similarly to claim 47)further comprising: means for identifying a subset of time regions from a set of time regions, each time region within the subset of time regions comprising one or more instances of the CFRA resource, wherein the timing pattern for the CFRA resource is based at least in part on the subset of time regions (See Rejection of Claim 5, Claim 47 recites similar and parallel features to Claim 5, and the rationale for the rejection of claim 5 applies similarly to claim 47).

10.            Claims 6, 36, 48 are rejected under 35 U.S.C. 103 as being unpatentable over Ohara in view of QIAN2 and LIU, further in view of Park et. al (US-20210112596-A1) referenced hereafter as “Park”.

Regarding Claim 6.  (Previously Presented) Ohara in view of QIAN2 and LIU teaches:   The method of claim 1, 
furthermore QIAN2 discloses: further comprising: configuring the signal to convey an indication of a physical random access channel (PRACH) configuration to provide the indication of at least one of the location of the CFRA resource, or  the timing pattern for the CFRA resource, or a combination thereof (QIAN2 See claim 1  – FIG. 6 & ¶0084 - Step 610; ¶0152-153; FIG. 10 & ¶0110; NOTE: base station identifies a configuration of time frequency resources and transmits/signals the configuration of dedicated (No contention) time-frequency resources or CFRA resources to the user equipment, where the configuration information further indicates the location in a time region, the timing pattern for the CFRA resource and region, and where furthermore the user uses the location of configured resources to transmit the receive random access preamble configuration ). 
furthermore LIU discloses: further comprising: configuring the signal to convey an indication of a physical random access channel (PRACH) configuration index to provide the indication of at least one of the location of the CFRA resource (LIU- FIG. 1 & ¶0040 (ln 1-12) See claim 1...Step 101 transmitting target resource indication information to a user equipment based on a pre-defined mapping relationship; where the target resource indication information is used to determine a physical random access channel transmission occasion (PRACH transmission occasion, RO) resource, the target resource indication ..includes ..: a physical random access channel (PRACH) mask index (mask index) or an RO resource index (RO index); NOTE: physical random access channel (PRACH) mask index (mask index) or an RO resource index (RO) index for the occasion or location )
Assuming arguendo Ohara in view of QIAN2 and LIU does not appear to explicitly disclose or strongly suggest: a configuration index
PARK discloses:  an indication of a PRACH configuration index (Park – See ¶ 0105 & FIG. 4: a PRACH resource indication method; ¶0106 an eNode B and a UE recognize in advance a relationship between an SS/PBCH block index ..and a PRACH occasion, based on ..configuration for SSB-PRACH -CFRA-association; ¶0107 indicate to the UE that the PRACH occasion (time resource) is set per specific time (e.g., every 10/20/40/80 or 160 ms) based on the corresponding PRACH configuration period.. values set based on a PRACH configuration index; NOTE: CFRA occasions determined by PRACH index).
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ohara in view of QIAN2 and LIU with teachings of Park, since It enables a DCI format comprising control information of a CFRA initialization where a base station may indicate transmission resources for a preamble for the CFRA based on the control information of the DCI format (Park ¶0012).

Regarding Claim 36. (Previously Presented) Ohara in view of QIAN2 and LIU teaches:   The wireless communication node of claim 31, 
(See Rejection of Claim 6, Claim 36 recites similar and parallel features to Claim 6, and the rationale for the rejection of claim 6 applies similarly to claim 36)wherein: the processor is configured to configure the signal to convey an indication of a physical random access channel (PRACH) configuration index to provide the indication of at least one of the location of the CFRA resource, or the timing pattern for the CFRA resource, or a combination thereof (See Rejection of Claim 6, Claim 36 recites similar and parallel features to Claim 6, and the rationale for the rejection of claim 6 applies similarly to claim 36).  

Regarding Claim 48. (Previously Presented) Ohara in view of QIAN2 and LIU teaches:    The wireless communication node of claim 43, 
(See Rejection of Claim 6, Claim 48 recites similar and parallel features to Claim 6, and the rationale for the rejection of claim 6 applies similarly to claim 48) further comprising: means for configuring the signal to convey an indication of a physical random access channel (PRACH) configuration index to provide the indication of at least one of the location of the CFRA resource, or  the timing pattern for the CFRA resource, or a combination thereof (See Rejection of Claim 6, Claim 48 recites similar and parallel features to Claim 6, and the rationale for the rejection of claim 6 applies similarly to claim 48).   

11.            Claims 8, 9, 38, 39 are rejected under 35 U.S.C. 103 as being unpatentable over Ohara in view of QIAN2 and LIU, further in view of Blankenship et. al (US-20180160448-A1) referenced hereafter as “Blankenship”.

Regarding Claim 8. (Original) (Previously Presented) Ohara in view of QIAN2 and LIU teaches:  The method of claim 7, 
furthermore Ohara discloses: wherein the signal is conveyed in a first radio frequency spectrum band and the RACH transmission is received in a second radio frequency spectrum band, the second radio frequency spectrum band being different from the first radio frequency spectrum band (Ohara - ¶0027 the duplex method may be TDD (Time Division Duplex), FDD (Frequency Division Duplex); FIG. 2 & – FIG. 2 & ¶0032 See claim 1 step S2…..via a NR-PDSCH .. NR-PDCCH; ¶0041 See claim 1 via DCI (Downlink Control Information) of PDCCH; ¶0033 Step 3 ..upon obtaining an SS block, the user apparatus ..starts the random access procedure by transmitting a preamble via a RACH resource; NOTE: Signal transmission in FDD downlink (first frequency band) and RACH transmission on FDD uplink (Second frequency band) , for FDD scenario Uplink and Downlink are in separate FDD frequency bands)
Assuming arguendo Ohara in view of QIAN2 and LIU does not explicitly disclose or strongly suggest:wherein the signal is conveyed in a first radio frequency spectrum band and the RACH transmission is received in a second radio frequency spectrum band, the second radio frequency spectrum band being different from the first radio frequency spectrum band, 
Blankenship discloses:wherein the signal is conveyed in a first radio frequency spectrum band and the RACH transmission is received in a second radio frequency spectrum band, the second radio frequency spectrum band being different from the first radio frequency spectrum band (Blankenship - See Para 0076 (lines 5-7): discloses table for preamble formats utilizing FDD; In FIG. 4 & Para 0081 (lines 1-9): In FIG. 4, the RACH configurations for respective RACH resources, - frequency resources are provided by the network node 110 with indications of the RACH configurations broadcasted in a System Information Broadcast, SIB, message, to one or more wireless device 120 from which the wireless device selects a RACH resource associated with a RACH configuration and transmits a random access attempt; In Para 103 - 104 (lines ) illustrates preamble transmission opportunities over multiple Physical Random Access Channels, PRACH, using FDD; NOTE: in FDD Broadcast is in one DL frequency band and UL is in a separate frequency band),
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ohara in view of QIAN2 and LIU with teachings of Blankenship, since it enables incrementing random access message transmission power for a retry random access attempt and/or selecting a retry number of random access message repetitions greater (Blankenship – Para 0013 & FIG. 6).
or wherein the signal is conveyed in a first radio access technology (RAT) and the RACH transmission is received in a second RAT, the second RAT being different from the first RAT.  

Regarding Claim 9. (Original) Ohara in view of QIAN2 and LIU teaches:   The method of claim 1, 
furthermore Ohara discloses: wherein the location of the CFRA resource comprises at least one of a symbol within a slot, or a slot within a subframe (Ohara – See Claim 1 -  FIG. 5 & ¶0061 FIG. 5  & ¶0061 ..when allocation separated from contention based random access is performed for contention-free random access in the time domain and the frequency domain, in order to indicate, to the user apparatus 200, resources for contention-free random access:.. a slot index, a symbol index, etc., may be indicated to the user ..; or the offset, the slot index, the symbol index.. may be defined in advance; NOTE: symbol index indicates a symbol within any slot, or a lot index indicates a slot within a subframe ..to identify location or start of CFRA resource),
Assuming arguendo Ohara in view of QIAN2 and LIU does not appear to explicitly disclose or strongly suggest: wherein the location of the CFRA resource comprises at least one of a symbol within a slot, or a slot within a subframe, or a subframe within a radio frame, or a radio frame within a set of radio frames, or a combination thereof.
Blankenship discloses: wherein the location of the CFRA resource comprises at least one of a symbol within a slot, or a slot within a subframe, or a subframe within a radio frame, or a radio frame within a set of radio frames, or a combination thereof. (Blankenship – See Para 0051 (lines 1-9): Discloses an LTE uplink resource block is a time-frequency resource consisting of resource elements in the form of 12 subcarriers in frequency domain and OFDM symbols/DFTS-OFDM symbols, in the time domain, where two slots equals one sub frame of 1 ms, whereby for a Random Access preamble or random access message, for example the first message of the LTE Random Access procedure is a Random Access resource, enabling separation of signals using the same time-frequency resource; In Fig. 2, FIG. 3a & Para 0061 (lines 1-13)  random-access procedure comprises transmission of a random access message or random-access preamble, on a Random Access Channel, RACH ie. the Physical Random-Access Channel, PRACH, whereby the terminal randomly selects one preamble to transmit, out of one of the two subsets 301, 302 defined for contention-based access, or subsets used for contention free setup 303 where there is no risk for collision; NOTE: Preamble, RACH message resources are time frequency resources using a slot frame structure, and in FIG. 3a # 303 CFRA resource disclosed, and in  FIG 3c uplink time frequency symbols usage is further disclosed; NOTE: Fig. 3c - UL resources for random access preamble such as CFRA comprises a 1ms (2 slot – subframe) subset of a 10 ms frame)
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ohara in view of QIAN2 and LIU with teachings of Blankenship, since it enables incrementing random access message transmission power for a retry random access attempt and/or selecting a retry number of random access message repetitions greater than the pre-determined number for the retry random access attempt so as to improve success for the single random access attempt and improve efficiency (Blankenship – Para 0013 & FIG. 6).

Regarding Claim 38. (Previously Presented) Ohara in view of QIAN2 and LIU teaches:   The wireless communication node of claim 37, 
(See Rejection of Claim 8, Claim 38 recites similar and parallel features to Claim 8, and the rationale for the rejection of claim 8 applies similarly to claim 38)wherein the signal is conveyed in a first radio frequency spectrum band and the RACH transmission is received in a second radio frequency spectrum band, the second radio frequency spectrum band being different from the first radio frequency spectrum band, or wherein the signal is conveyed in a first radio access technology (RAT) and the RACH transmission is received in a second RAT, the second RAT being different from the first RAT(See Rejection of Claim 8, Claim 38 recites similar and parallel features to Claim 8, and the rationale for the rejection of claim 8 applies similarly to claim 38).  

Regarding Claim 39. (Previously Presented) Ohara in view of QIAN2 and LIU teaches:   The wireless communication node of claim 31, 
(See Rejection of Claim 9, Claim 39 recites similar and parallel features to Claim 9, and the rationale for the rejection of claim 9 applies similarly to claim 39)
wherein the location of the CFRA resource comprises at least one of a symbol within a slot, or a slot within a subframe, or a subframe within a radio frame, or a radio frame within a set of radio frames, or a combination thereof(See Rejection of Claim 9, Claim 39 recites similar and parallel features to Claim 9, and the rationale for the rejection of claim 9 applies similarly to claim 39).  
   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.A.S./Examiner, Art Unit 2414        
03/24/2022  
/SITHU KO/Primary Examiner, Art Unit 2414